Citation Nr: 0929465	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-36 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress 
disorder (PTSD) in excess of 10 percent for the period prior 
to September 7, 2007.

3.  Entitlement to an initial rating for PTSD in excess of 30 
percent for the period beginning September 7, 2007.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 
1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in St. Louis, Missouri dated in 
January 2006 that granted service connection for PTSD and 
assigned a 10 percent rating for this disability.  A 
subsequent rating decision issued by the RO in Huntington, 
West Virginia during the course of this appeal increased the 
Veteran's rating for his PTSD to 30 percent effective 
September 7, 2007.  The RO assessed September 7, 2007 to be 
the first date that the evidence showed that the Veteran's 
psychiatric symptoms worsened.

This matter was previously remanded by the Board in January 
2009.  The additional development prescribed therein having 
been completed, this claim was returned to the Board for 
appellate disposition.

The issue of evaluation of PTSD since September 7, 2007, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Prior to September 7, 2007, PTSD is manifested by no greater 
than mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress; symptoms are generally 
well controlled by medication.




CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for PTSD prior to September 7, 2007, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1, 4.3, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for PTSD.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  No additional 
discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the Veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained VA treatment records as identified 
by the Veteran and/or the record.  Several VA examinations 
were performed.  The Veteran has submitted, or VA has 
obtained on his behalf, relevant private psychiatric 
treatment records.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

PTSD is rated under Diagnostic Code 9411, and applies the 
General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130.

Where a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (0 percent) rating is assigned. 

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication, 
warrants a 10 percent rating. 

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), is assigned a 
30 percent rating. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, is rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, merits a 70 percent rating.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
reflects a 100 percent rating.  38 C.F.R. § 4.130. 

The record reflects that the Veteran was examined by VA in 
connection with this case on occasions prior to September 
2007.  At the Veteran's initial examination in October 2005, 
he reported that a private psychiatrist diagnosed him with 
bipolar disorder and attention deficit disorder and that he 
was currently prescribed Prozac (fluoxetine) and Wellbutrin 
(buproprion).  He reported that his symptoms were completely 
relieved by these medications.  He did not have any 
complaints at that time and reported that things were "going 
very well for him in his life."  The examiner diagnosed the 
Veteran with PTSD with symptoms of depressed and anxious mood 
and assigned a global assessment of functioning (GAF) score 
of 80, which she reported reflected that the Veteran was 
sought out by others because of his many positive qualities 
and had meaningful interpersonal relationships but no 
friends.  She opined that the Veteran's current level of 
functioning was likely due to the effects of his psychotropic 
medications.  

The Veteran's treatment records from his private 
psychiatrist, Dr. M., indicate that the Veteran was "feeling 
well physically and emotionally" in November 2003, and that 
he should follow up in one year.  Although medication records 
from Dr. M's office reflects that the Veteran was provided 
samples of Wellbutrin XL on numerous occasions between 
January 2004 and June 2005, there are no further treatment 
notes from this provider.

VA treatment records reflect that the Veteran transferred his 
mental health care to VA in July 2006, at which time he 
reported that his current medication regime of Wellbutrin and 
Prozac was extremely helpful and that he was not experiencing 
any symptoms of PTSD or depression.  He reported that his 
mood was good.  The Veteran was then diagnosed with recurrent 
major depressive disorder, in full remission; a prior history 
of PTSD; rule out attention deficit disorder; a prior history 
of polysubstance abuse; and nicotine dependence.  He was 
assigned a GAF score of 75, which is generally indicative of 
symptoms that are transient and expected reactions to 
psychosocial stressors or the existence of slight impairment 
in social, occupational, and school functioning.  Subsequent 
treatment records in 2006 and early 2007 were generally 
consistent with this.  

The Veteran was reexamined by VA in August 2007, at which 
time he reported that his mood got worse since his prior 
evaluation and that he recently experienced a slight return 
of moodiness, irritability, and difficulty controlling his 
temper.  He also reported other symptoms including difficulty 
concentrating, lack of energy, anxiety, avoidance of stimuli 
that triggered memories of his in service stressor, 
nightmares, intrusive thoughts and social isolation.  The 
examiner assigned the Veteran a GAF score of 65 due to his 
PTSD; this score generally denotes some mild symptoms or some 
difficulty in social, occupational or school functioning 
although the individual is generally functioning pretty well 
and has some meaningful interpersonal relationships. 

On September 7, 2007, the Veteran presented at the VA medical 
center complaining of acutely worse psychiatric symptoms.

The Board finds that the evidence of record does not support 
assignment of an evaluation in excess of 10 percent prior to 
September 7, 2007.  Private and VA treatment records clearly 
show that while the Veteran was diagnosed with PTSD and a 
depressive disorder, medication was effective in treating his 
symptomatology.  Both the Veteran and his treating doctors 
reported that he was "feeling well" and things were "going 
well" on medications during this period.

The Board notes that in August 2007, there was a slight 
increase in symptomatology, and control of symptoms appears 
to have slipped slightly.  The described level of impairment, 
however, show no greater than mild or transient symptoms.  
The continued assignment of a GAF score of 65, reflecting 
mild symptomatology, supports the finding that PTSD was at 
that time under control.

Because prior to September 7, 2007, the evidence shows that 
PTSD was either well controlled by medication or manifested 
as no greater than slight or mild symptoms, the assignment of 
a schedular evaluation in excess of 10 percent for that 
period is not appropriate.  The claim must be denied.

The Board has considered assignment of an extraschedular 
evaluation in this case.  The threshold factor for 
extraschedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service connected disability at issue are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, 
Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. Op. 6-1996 (Aug. 16, 1996).  Thun v. 
Peake, No. 05-2066 (U.S. Vet. App. April 23, 2008)

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and it is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Thun, supra.

Here, the Rating Schedule is found to be adequate, and 
referral for extraschedular evaluation is not appropriate.  
The symptoms reported by the Veteran are clearly reflected in 
the applicable rating criteria, and provide for worsening 
levels of impairment and severity.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for PTSD prior to September 7, 2007, is denied.


REMAND

As was noted above, VA treatment records reflect that on 
September 7, 2007, the veteran reported an acute and 
substantial worsening of his PTSD symptoms, including 
increased anxiety, irritability, depression, and suicidal 
ideation.  These records indicate that while the Veteran 
continued to receive treatment from VA, he also returned to 
Dr. M. to get additional medications during this time.  His 
medications were resultantly readjusted and VA treatment 
records reflect that the Veteran's symptoms improved by 
approximately July 2008, at which time he denied feeling 
depressed and reported increased motivation, a return of his 
sense of humor, and that he was sleeping "great."  The 
Veteran's treatment records through October 2008 indicate 
that he reported that he continued to experience a positive 
mood and good sleep.  

In January 2009 the Veteran came to the clinic as a walk-in a 
few weeks after learning that his daughter was diagnosed with 
cancer that was believed likely to be terminal.  At that 
time, he was "frantic."  He also reported increased work-
related stress because of the problems in the auto industry 
in which he works.  Subsequent treatment records indicate 
that the Veteran was more tearful and struggling to work 
because he was preoccupied with his daughter's medical 
condition.  

He was reexamined by VA shortly thereafter, in February 2009.  
At that time, the Veteran reported worsening symptoms 
including depression, hopelessness, anxiety, fatigue, 
anhedonia, nightmares, intrusive thoughts and suicidal 
ideation.  He told the examiner that he recently called a 
suicide hotline, and that worries about his daughter's health 
and economic stresses caused him to feel hopeless, 
unmotivated, and to have thoughts of self-harm.  He reported 
that he did not think he could make it were he to lose his 
daughter.  The Veteran cried throughout the interview, and 
reported that he was experiencing suicidal thoughts but that 
he would have his daughter stay with him that night to help 
him cope with these thoughts.

In light of the above, including the recent examination 
showing a significant increase in the Veteran's symptoms 
shortly after he learned of his daughter's cancer, the Board 
finds that a new exam is warranted in order to determine the 
current severity of the Veteran's symptoms and to determine 
whether the worsening shown at the January 2009 examination 
represented a transient, acute response to a stressful event 
or a sustained aggravation of the Veteran's PTSD and related 
depression.  The Board also finds that more recent treatment 
records should be obtained from Dr. M, given the Veteran's 
reports that he reinstituted treatment with this private 
psychiatrist for at least some period of time in 2007.  Such 
treatment records may be helpful in establishing this 
Veteran's baseline level of functioning.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate 
steps to contact the Veteran in order to 
have him provide information referable to 
all treatment that he received for his 
PTSD.  Based on the response, the RO 
should undertake all necessary action to 
obtain copies of all clinical records that 
have not previously been obtained from any 
identified treatment source.  
Specifically, the Veteran should be 
requested to provide a release enabling VA 
to obtain more recent treatment records 
from Dr. M.  If these records are not 
obtained, the claims folder should 
document the efforts made to obtain the 
records.

2.  Thereafter, the Veteran should be 
afforded another VA psychiatric examination 
to determine the current severity of his 
PTSD and any other mental disorder that is 
caused or aggravated by PTSD.  All testing 
or studies deemed necessary should be 
performed.  The claims file should be made 
available for the examiner's review in 
connection with the evaluation.  The 
examiner must state in his or her report 
that he or she reviewed the claims file.

The examiner is asked to comment on whether 
the described February 2009 symptomatology 
represents an acute exacerbation of PTSD 
due to external stressors, or is a chronic 
aggravation of the baseline of the 
condition.

3.  The RO/AMC should review the claims 
file to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then readjudicate 
the claims on appeal.  If any benefit 
sought remains denied, the RO should issue 
an appropriate SSOC and provide the Veteran 
and his representative the requisite time 
period to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action 
is required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


